NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-50078

                Plaintiff-Appellee,             D.C. No. 3:20-cr-02175-LAB-1

 v.

TANYA MARIE ECKROAT,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Tanya Marie Eckroat appeals from the district court’s judgment and

challenges the 90-month sentence imposed following her guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Eckroat contends that the district court erred by denying her request for a

minor-role reduction under U.S.S.G. § 3B1.2. We review the district court’s

interpretation of the Guidelines de novo and its application of the Guidelines to the

facts for abuse of discretion. See United States v. Diaz, 884 F.3d 911, 914 (9th Cir.

2018). Contrary to Eckroat’s claim, the record reflects that the court considered

each of the factors listed in the commentary to the minor-role Guideline. See

U.S.S.G. § 3B1.2 cmt. n.3(C). Moreover, it properly compared Eckroat to her

alleged recruiter, the only other person she identified in the criminal activity, as

well as to other likely participants. See Diaz, 884 F.3d at 916-17. The court

concluded that, although Eckroat may have been less culpable than her recruiter,

she was not “substantially less culpable than the average participant,” U.S.S.G.

§ 3B1.2 cmt. n.3(A), in light of her admitted history of smuggling and relative

sophistication. On this record, the court did not abuse its discretion by denying the

minor-role reduction.

      Eckroat also contends that the court relied on the clearly erroneous fact that

she was on supervised release at the time of the offense. We conclude any error

was harmless because the record demonstrates the court’s concern was not that she

was on supervision, but rather that Eckroat had a recent conviction for smuggling

an alien. See United States v. Medina, 524 F.3d 974, 984-85 (9th Cir. 2008)

(district court’s factual errors are harmless if they do not affect the ultimate



                                           2                                       21-50078
conclusion).

      Lastly, Eckroat contends that the 90-month sentence is substantively

unreasonable. The district court did not abuse its discretion. See Gall v. United

States, 552 U.S. 38, 51 (2007). The below-Guidelines sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) factors and the totality of the

circumstances, including, as the district court noted, the nature and circumstances

of the offense and Eckroat’s criminal history. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          3                                      21-50078